--------------------------------------------------------------------------------

Exhibit 10.1
 


SECOND AMENDMENT TO THIRD AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT AND
AMENDMENT TO CERTAIN OTHER LOAN DOCUMENTS


This Second Amendment to Third Amended and Restated Loan and Security Agreement
and Amendment to Certain Other Loan Documents (this “Amendment”) is made as of
May 23, 2014 by and among:


AEROPOSTALE, INC., a Delaware corporation (the “Borrower”);


The other GUARANTORS party hereto (the “Guarantors”);


The LENDERS party hereto; and


BANK OF AMERICA, N.A., as agent (in such capacity, the “Agent”) for the ratable
benefit of the Credit Parties (as defined in the Loan Agreement referred to
below);


in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.


W I T N E S S E T H:


WHEREAS, reference is made to that certain Third Amended and Restated Loan and
Security Agreement, dated as of September 22, 2011 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Loan
Agreement”), by and among (i) the Borrower, (ii) the Guarantors from time to
time party thereto, (iii) the Lenders from time to time party thereto, and (iv)
the Agent;


WHEREAS, the Borrower has advised the Agent that it intends to incur certain
additional Indebtedness, which, without the Required Consent, would violate the
provisions of the Loan Agreement;


WHERAS, the Borrower has requested that the Lenders grant the Required Consent
to the Borrower’s incurring such additional Indebtedness;


WHEREAS, the Lenders have so agreed to grant the Required Consent to the
Borrower’s incurring such additional Indebtedness, but on the terms and
conditions set forth in this Amendment; and


WHEREAS, the parties hereto have agreed to amend certain provisions of the Loan
Agreement as set forth in this Amendment.


NOW, THEREFORE, the parties hereto hereby agree as follows:



1. Defined Terms. Capitalized terms used in this Amendment shall have the
respective meanings assigned to such terms in the Loan Agreement (as amended
hereby) unless otherwise defined herein.




2. Amendments to Loan Agreement.




(a) Article 1 of the Loan Agreement is hereby amended as follows:




(i) By amending the definition of “Copyrights” by deleting the phrase “listed in
Loan Party annexed hereto” therefrom in its entirety and substituting in its
stead the phrase “listed in EXHIBIT 4-4 annexed hereto”.

--------------------------------------------------------------------------------

(ii) By amending the definition of “Guarantor” by adding the following new
sentence at the end thereof:



Notwithstanding the foregoing or any provision of any Loan Document to the
contrary, each Subsidiary of the Borrower that is a Guarantor under the Term
Loan Agreement shall be a Guarantor hereunder.



(iii) By amending the definition of “Loan Documents” by adding the phrase “, the
Intercreditor Agreement” immediately following the phrase “Confirmation
Agreement” therein.




(iv) By amending the definition of “Material Contracts” by adding the following
new sentence at the end thereof:



For the avoidance of doubt, the Sourcing Agreement and the Series B Documents
shall constitute “Material Contracts” solely for all purposes hereunder.



(v) By amending the definition of “Material Indebtedness” by adding the
following new sentence at the end thereof:



Notwithstanding anything to the contrary, the Indebtedness owing in respect of
the Term Loans shall constitute “Material Indebtedness” for all purposes
hereunder.



(vi) By amending clause (d) of the definition of “Permitted Acquisition” by
deleting the phrase “$10,000,00.00” therefrom in its entirety and substituting
in its stead the phrase “$10,000,000.00”.




(vii) By inserting the following new definitions in their respective
alphabetical order:




(1) “ABL Priority Collateral”: has the meaning given that term in the
Intercreditor Agreement.




(2) “Certificate of Designation”: that certain Certificate of Designation of
Preferences of Series B Convertible Preferred Stock of Aeropostale, Inc., dated
as of the Second Amendment Effective Date, as amended or modified from time to
time in accordance with its terms and the terms hereof.




(3) “Excluded Assets”: (a) all leasehold real property including Leases, (b) all
fee-owned real property with a fair market value of less than $2,000,000.00, (c)
interests in partnerships, joint ventures and non-wholly-owned subsidiaries
which cannot be pledged without the consent of one or more third parties, but
only to the extent no such consent has been obtained, (d) the capital stock of
Immaterial Subsidiaries, captive insurance subsidiaries, not-for-profit
subsidiaries, special purpose entities used for permitted securitization
facilities, (e) margin stock, (f) security interests in the stock of any Foreign
Subsidiary of the Borrower and the assets of any Foreign Subsidiary of the
Borrowers, in each case to the extent the same would result in adverse tax
consequences as reasonably determined by the Borrower; provided that no more
than 35% of the voting stock of any Foreign Subsidiary or any Foreign Subsidiary
Holding Company owned directly by a Loan Party or any Foreign Subsidiary Holding
Company shall be an Excluded Asset and none of the non-voting stock of any
Foreign Subsidiary or Foreign Subsidiary Holding Company owned directly by a
Loan Party or Foreign Subsidiary Holding Company shall be an Excluded Asset, (g)
any property and assets the pledge of which would require governmental consent,
approval, license or authorization, but only to the extent that such consent,
approval, license or authorization has not been obtained, (h) any
“intent-to-use” trademark applications prior to the filing of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto, to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law, and (i) leases
or licenses and rights thereunder to the extent of enforceable anti-assignment
provisions contained therein which have not been waived (in each case after
giving effect to the applicable anti-assignment provisions of the UCC or any
other applicable law); provided, that, (i) Excluded Assets shall not include,
any proceeds of any of the foregoing (unless such proceeds would otherwise
constitute Excluded Assets), and (ii) any item of the foregoing that at any time
ceases to satisfy the criteria for Excluded Assets (whether as a result of the
applicable Loan Party obtaining any necessary consent, any change in any rule of
law, statute or regulation, or otherwise), shall no longer be an Excluded Asset;
provided, further, that no asset shall constitute an “Excluded Asset” if the
same constitutes collateral under the Term Loan Documents.

2

--------------------------------------------------------------------------------

(4) “Fidelity Accounts”: means, collectively, (i) account number 00702982489 in
the name of AWI and maintained at Fidelity Investments Institutional Operations
Company, Inc., and (ii) account number 00702978677 in the name of the Borrower
and maintained at Fidelity Investments Institutional Operations Company, Inc.,
in each case together with any successor account therefor. “Fidelity Account”
shall mean any one of the foregoing.




(5) “Foreign Subsidiary”: as defined in the Term Loan Agreement as in effect as
of the Second Amendment Effective Date.




(6) “Foreign Subsidiary Holding Company”: as defined in the Term Loan Agreement
as in effect as of the Second Amendment Effective Date.




(7) “Immaterial Subsidiary”: as defined in the Term Loan Agreement as in effect
as of the Second Amendment Effective Date.




(8) “Investor Rights Agreement”: that certain Investor Rights Agreement, dated
as of the Second Amendment Effective Date, by and between the Term Loan Agent,
as “Investor”, and the Borrower, as “Company”, as amended or modified from time
to time in accordance with its terms and the terms hereof.

3

--------------------------------------------------------------------------------

(9) “Intercreditor Agreement”: means that certain Intercreditor Agreement dated
as of the Second Amendment Effective Date by and among the Agent, the Term Loan
Agent and the Loan Parties. For avoidance of doubt, the Intercreditor Agreement
is a Loan Document.




(10) “Net Cash Proceeds”: means with respect to any sale or disposition by
Borrower or any of its Subsidiaries of assets, the amount of cash proceeds
received from time to time (whether as initial consideration or through the
payment of deferred consideration but only as and when received) by or on behalf
of Borrower or such Subsidiary, in connection therewith after deducting
therefrom only (i) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness secured by any Lien permitted under this
Agreement on any asset (other than (A) Indebtedness owing to Agent or any Lender
under the Agreement or the other Loan Documents, and (B) Indebtedness assumed by
the purchaser of such asset) which is required to be, and is, repaid in
connection with such sale or disposition, (ii) reasonable fees, commissions, and
expenses related thereto and required to be paid by such Borrower or such
Subsidiary in connection with such sale or disposition, (iii) taxes paid or
payable to any taxing authorities by Borrower or such Subsidiary in connection
with such sale or disposition, in each case to the extent, but only to the
extent, that the amounts so deducted are, at the time of receipt of such cash,
actually paid or payable to a Person that is not an Affiliate of Borrower or any
of its Subsidiaries, and are properly attributable to such transaction, (iv) all
amounts that are set aside as a reserve (A) for adjustments in respect of the
purchase price of such assets, (B) for any liabilities associated with such sale
or casualty, to the extent such reserve is required by GAAP, and (C) for the
payment of unassumed liabilities relating to the assets sold or otherwise
disposed of at the time of, or within 30 days after, the date of such sale or
other disposition, to the extent that in each case the funds described above in
this clause (iv) are paid to Agent as a prepayment of the Liabilities in
accordance with this Agreement at such time when such amounts are no longer
required to be set aside as such a reserve and (v) in the case of a sale,
transfer or other disposition of any Term Priority Collateral (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding), the amount of all payments or prepayments required to be
made as a result of such event to repay Indebtedness under the Term Loan
Documents in accordance with the Intercreditor Agreement and the terms of the
Term Loan Agreement.




(11) “Permitted Refinancing”: means, with respect to any Person, any
Indebtedness issued in exchange for, or the net proceeds of which are used to
extend, refinance, renew, replace, defease or refund (collectively, to
“Refinance”), the Indebtedness being Refinanced (or previous refinancings
thereof constituting a Permitted Refinancing); provided, that (a) the principal
amount (or accreted value, if applicable) of such Permitted Refinancing does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced (plus unpaid accrued interest and premiums thereon
and underwriting discounts, defeasance costs, fees, commissions and expenses),
(b) the weighted average life to maturity of such Permitted Refinancing is
greater than or equal to the weighted average life to maturity of the
Indebtedness being Refinanced, (c) such Permitted Refinancing shall not require
any scheduled principal payments due prior to the Maturity Date in excess of, or
prior to, the scheduled principal payments due prior to such Maturity Date for
the Indebtedness being Refinanced, (d) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing shall be subordinated in right of payment to such
Obligations on terms at least as favorable to the Credit Parties as those
contained in the documentation governing the Indebtedness being Refinanced, (e)
no Permitted Refinancing shall have direct or indirect obligors who were not
also obligors of the Indebtedness being Refinanced, or greater guarantees or
security, than the Indebtedness being Refinanced, (f) such Permitted Refinancing
shall be otherwise on terms not materially less favorable to the Credit Parties
than those contained in the documentation governing the Indebtedness being
Refinanced, including, without limitation, with respect to financial and other
covenants and events of default, (g) the interest rate applicable to any such
Permitted Refinancing shall not exceed the then applicable market interest rate,
and (h) at the time thereof, no Event of Default of the type described in
Sections 10-1, 10-2, 10-3, 10-5, 10-7, 10-8, 10-12, 10-13 or 10-20 shall have
occurred and be continuing. Notwithstanding the foregoing, any amendment,
restatement, supplement, replacement, extension, consolidation, restructuring,
or modification of the Term Loan Documents to effect a Refinancing of the Term
Loans, to the extent the same complies with terms and conditions of the
Intercreditor Agreement (including, without limitation, Sections 5.2(b) and
5.2(c) thereof), shall constitute a Permitted Refinancing of the Term Loans.

4

--------------------------------------------------------------------------------

(12) “Registration Rights Agreement”: that certain Registration Rights
Agreement, dated as of the Second Amendment Effective Date, by and between the
Term Loan Agent, as “Investor”, and the Borrower, as “Company”, as amended or
modified from time to time in accordance with its terms and the terms hereof.




(13) “Second Amendment Effective Date”: means May 23, 2014.




(14) “Series B Documents”: means, collectively, (i) the Stock Purchase
Agreement, (ii) the Investor Rights Agreement, (iii) the Registration Rights
Agreement, (iv) the Certificate of Designation, and (v) the other documents,
instruments and agreements executed and delivered in connection therewith.

5

--------------------------------------------------------------------------------

(15) “Sourcing Agreement”: means that certain Sourcing Agreement dated as of the
Second Amendment Effective Date by and between Aeropostale Procurement Company,
Inc. as “Principal” and TSAM (Delaware) LLC (d/b/a MGF Sourcing US, LLC) as
“Agent”.




(16) “Stock Purchase Agreement”: that certain Stock Purchase Agreement, dated as
of the Second Amendment Effective Date, by and between the Term Loan Agent, as
“Investor”, and the Borrower, as “Company”, as amended or modified from time to
time in accordance with its terms and the terms hereof.




(17) “Term Loan Agent”: means AERO Investors LLC, Delaware limited liability
company and an affiliate of Sycamore Partners Management, L.L.C.




(18) “Term Loan Agreement”: means that certain Loan and Security Agreement dated
as of the Second Amendment Effective Date, by and among the Borrower, certain
guarantors from time to time party thereto, the lenders party thereto, and the
Term Loan Agent, as amended, restated, supplemented or otherwise modified and in
effect from time to time in accordance with the terms hereof and of the
Intercreditor Agreement.




(19) “Term Loan Documents”: means the Term Loan Agreement and the other “Loan
Documents” as such term is defined in the Term Loan Agreement, as such Term Loan
Documents may be amended, restated, supplemented or otherwise modified and in
effect from time to time in accordance with the terms hereof and of the
Intercreditor Agreement.




(20) “Term Loan Proceeds Account”: means a Deposit Account maintained with Bank
of America, N.A. which is subject to a blocked account agreement among Bank of
America, N.A., the Borrower and the Term Loan Agent, into which the proceeds of
the Term Loan shall be deposited on the Second Amendment Effective Date.




(21) “Term Loans”: means, collectively, the Tranche A Term Loan Facility and the
Tranche B Term Loan Facility.




(22) “Term Priority Collateral”: has the meaning given that term in the
Intercreditor Agreement.




(23) “Tranche A Term Loan Facility”: means that certain Tranche A Term Loan
Facility in the aggregate principal amount of $100,000,000 funded pursuant to
the Term Loan Agreement.




(24) “Tranche B Term Loan Facility”: means that certain Tranche B Term Loan
Facility in the aggregate principal amount of $50,000,000 funded pursuant to the
Term Loan Agreement.




(b) Section 2 of the Loan Agreement is hereby amended as follows:

6

--------------------------------------------------------------------------------

(i) Section 2-5 Loan Requests is hereby amended by adding the following as a new
subparagraph (i)(vi):



(vi)               From and after the Second Amendment Effective Date, in the
case of a borrowing under the Revolving Credit or the FILO Facility, all of the
proceeds of the Term Loans shall have been utilized by the Borrower for the
purposes set forth in Sections 2-1(a)(ii) and 2-1(b)(ii) of the Term Loan
Agreement.



(ii) Section 2-9(b) Payment of The Loan Account is hereby amended by adding the
following as a new subparagraph (b)(iii):



(iii)               (a) Within 10 Business Days of the date of receipt by
Borrower or any of its Subsidiaries of the Net Cash Proceeds of any voluntary or
involuntary sale or disposition by Borrower or any of its Subsidiaries of assets
(including casualty losses or condemnations but excluding sales or dispositions
described in Section 4-12(d)(i), (iv) and (v), as to which Section 7-4 shall
apply), Borrower shall prepay the outstanding principal amount of the Loan
Account in an amount equal to 100% of such Net Cash Proceeds (including
condemnation awards and payments in lieu thereof) received by such Person in
connection with such sales or dispositions; provided, that no such prepayment
shall be required unless and until the aggregate Net Cash Proceeds received
during any fiscal year of the Borrower from such asset dispositions exceeds
$2,000,000 (in which case all Net Cash Proceeds in excess of such amount shall
be used to make prepayments pursuant to this Section 2-9(b)(iii)); provided
further that, so long as (A) no Suspension Event or Event of Default shall have
occurred and be continuing or would result therefrom, (B) Borrower shall have
given Agent prior written notice of Borrower’s intention to apply such monies to
the costs of replacement of the properties or assets that are the subject of
such sale or disposition or the cost of purchase or construction of other assets
useful in the business of Borrower or its Subsidiaries, (C) the monies are held
in a deposit account in which Agent has a perfected security interest, and (D)
Borrower or its Subsidiaries, as applicable, complete such replacement,
purchase, or construction within 365 days after the initial receipt of such
monies (or if the Loan Parties have committed to reinvest such Net Cash Proceeds
within such 365 day period, reinvestment within 180 days following such 365 day
period, the foregoing period being referred to herein as the “Reinvestment
Period”), then the Loan Party whose assets were the subject of such disposition
shall have the option to apply such monies to the costs of replacement of the
assets that are the subject of such sale or disposition unless and to the extent
that such applicable period shall have expired without such replacement,
purchase, or construction being made or completed, in which case, all amounts
remaining in the deposit account referred to in clause (C) above shall be paid
to Agent and applied to the Loan Account; provided that no Loan Party or any of
its Subsidiaries shall have the right to use such Net Cash Proceeds to make any
such replacements, purchases or construction in excess of $10,000,000.00 in any
given fiscal year; provided further that, so long as the Term Loan Agreement
remains in effect, any Net Cash Proceeds arising from any such asset sale
consisting of Term Priority Collateral shall be exempt from the requirement for
prepayment under this Section 2.9(b)(iii); provided further that,
notwithstanding the foregoing, if a Cash Dominion Event is continuing, the
reinvestment rights set forth above with respect to such Net Cash Proceeds shall
not apply; provided further that if a Cash Dominion Event shall occur and be
continuing during the Reinvestment Period, all Net Cash Proceeds shall be
immediately remitted to the Agent for application to the Loans and cash
collateralizing of the L/Cs as though no Reinvestment Period were permitted; and
7

--------------------------------------------------------------------------------

(b)                after the occurrence and during the continuance of an Event
of Default, Borrower shall cash collateralize the Stated Amount of all
outstanding L/Cs in an amount equal to the Net Cash Proceeds from ABL Priority
Collateral (and from all other Collateral, if the Term Loans have been paid in
full or such proceeds of such other Collateral thereof are not then required to
be paid to the Term Loan Agent pursuant to the Term Loan Agreement and the
Intercreditor Agreement) received by a Loan Party on account of any voluntary or
involuntary sale or disposition by Borrower or any of its Subsidiaries of assets
(including casualty losses or condemnations but excluding sales or dispositions
described in Section 4-12(d)(i), (iv) and (v), as to which Section 7-4 shall
apply) and otherwise in the manner described for cash collateralizing in Section
2-19, but in no event in an amount greater than 103% of the Stated Amount of all
outstanding L/Cs.



(c) Section 4 of the Loan Agreement is hereby amended as follows:




(i) Section 4-6 Title to Assets is hereby amended by inserting the following as
new subparagraphs (xix) and (xx):



(xix)             Encumbrances on the Loan Parties’ assets which secure the Term
Loans (or any Permitted Refinancing thereof), in each case to the extent
permitted by and subject to the terms of the Intercreditor Agreement.


(xx)               Encumbrances on the interest of non-Loan Party lessors under
Leases.



(ii) Section 4-7 Indebtedness is hereby amended by deleting subclause (e) in its
entirety, and substituting the following in its stead:



(e)                Indebtedness created under the Term Loan Documents (or any
Permitted Refinancing thereof), in each case subject to the terms of the
Intercreditor Agreement.


(f)                  Other Indebtedness not to exceed $10,000,000.00 outstanding
at any time.



(iii) Section 4-26 Prepayments of Indebtedness is hereby amended by deleting
subclause (d) in its entirety, and substituting the following in its stead:



(d)                Permitted Refinancings of Indebtedness to the extent
permitted under this Agreement; and


(e)               (i) regularly scheduled interest payments (including, without
limitation, non-cash payments of interest in kind or otherwise through additions
to principal) and payment of fees, expenses and indemnification obligations, in
each case in respect of the Term Loans, (ii) Permitted Refinancings of the Term
Loans, and (iii) scheduled or mandatory prepayments of Indebtedness as and when
due under the Term Loan Documents.
8

--------------------------------------------------------------------------------

(iv) Section 4-28 Labor Matters is hereby amended by deleting the phrase
“Schedule 4-28” therefrom in its entirety and substituting in its stead the
phrase “EXHIBIT 4-28”.




(v) Section 4-29 Restricted Payments is hereby amended by adding the following
new subparagraph (d) at the end thereof:



(d)                the Loan Parties may make declare and make Restricted
Payments as and to the extent required by the Series B Documents; provided that
the foregoing shall not be deemed to permit any cash dividends on account of the
Series B Preferred Stock (as defined in the Stock Purchase Agreement) or any
other equity interests issued in exchange therefor; and



(vi) Section 4-34 Amendment of Material Documents is hereby amended by inserting
the following provision at the end thereof:



Without limiting the foregoing, the Loan Parties shall not amend or modify the
provisions of the Term Loan Documents if such amendment or modification would
violate the Intercreditor Agreement.



(d) Section 5 of the Loan Agreement is hereby amended as follows:




(i) Section 5-1 Maintain Records is hereby amended by deleting the word “Lender”
from clause (d) thereof and substituting in its stead the word “Agent”.




(ii) Section 5-3 Prompt Notices to Agent is hereby amended by inserting the
following provision at the end thereof:



(xi)               (x) The occurrence of any “Suspension Event” or “Event of
Default” under the Term Loan Agreement or any default or breach under any other
Material Contract, (y) any proposed amendment to any of the Term Loan Documents,
the Sourcing Agreement or the Series B Documents, and (z) without waiving the
Loan Parties’ obligations hereunder with respect to any such amendments
described in the foregoing clause (y), upon the effectiveness of such
amendments, the Borrower shall provide Agent with true and complete copies of
such amendments.



(iii) Section 5-6 Monthly Reports is hereby deleted in its entirety and the
following new Section 5-6 is substituted in its place:



5-6.              Monthly Reports.


(a)            Within thirty (30) days following the end of each of the
Borrower’s fiscal months, the Borrower shall provide the Agent with original
counterparts of an internally prepared financial statement of the Loan Parties’
financial condition and the results of their respective operations for, the
period ending with the end of the subject month, which financial statement shall
include, at a minimum, a balance sheet, income statement (on a “consolidated”
basis), cash flow and comparison of same store sales for the corresponding month
of the then immediately previous year, as well as to the Business Plan, and
management’s analysis and discussion of the operating results reflected therein.
At Agent’s request, Borrower shall provide the Agent with copies of the bank
statements issued by Fidelity with respect to each Fidelity Account for the
immediately preceding month.
9

--------------------------------------------------------------------------------

(b)            The Borrower shall deliver to the Agent, within thirty (30) days
after the end of Borrower’s fiscal month, a duly completed compliance
certificate signed by a Responsible Officer of the Borrower which (among other
things) includes certifications (i) that no Suspension Event or Event of Default
exists or, if any such Suspension Event or Event of Default shall exist, stating
the nature and status of such event, (ii) that the aggregate balance in the
Fidelity Accounts did or did not exceed $3,000,000.00 at any time during such
fiscal month, and (iii) as to the identities of the Immaterial Subsidiaries as
of the end of such fiscal month.



(e) Section 7 of the Loan Agreement is hereby amended as follows:




(i) Section 7-1 Depository Accounts is hereby amended by adding the following as
new paragraphs (d) and (e) thereto:



(d)               Notwithstanding the foregoing paragraphs (a) through (c)
above,  the Borrower shall have no obligation to enter into a Blocked Account
Agreement with respect to any Fidelity Account unless at such time a Cash
Dominion Event has occurred and is continuing, the aggregate balance in the
Fidelity Accounts equals or exceeds $3,000,000.00.


(e)               For the avoidance of doubt, (i) the Term Loan Proceeds Account
shall hold only proceeds of the Term Loan, (ii) such proceeds shall be retained
in the Term Loan Proceeds Account except to the extent used solely for working
capital and general corporate purposes of the Borrower and to pay transaction
fees and expenses in connection with the Term Loans, all solely to the extent
permitted by this Agreement, and (iii) and the Loan Parties shall make no
deposits into the Term Loan Proceeds Account except on the Second Amendment
Effective Date. Within seven (7) days following the termination of the No ABL
Borrowing Period (as defined in the Intercreditor Agreement), the Borrowers
shall deliver to the Agent, in form and substance reasonably satisfactory to the
Agent, evidence that the Term Loan Proceeds Account has been closed.



(ii) Section 7-4(b) Proceeds and Collection of Accounts is hereby amended by
adding the following as a new subparagraph (iii) thereto:



(iii)               all Net Cash Proceeds, and all other cash payments received
by a Loan Party from any Person or from any source or on account of any
disposition described in Section 2-9(b)(iii), solely to the extent arising out
of ABL Priority Collateral (and from all other Collateral, if the Term Loans
have been paid in full or such proceeds of such other Collateral thereof are not
then required to be paid to the Term Loan Agent pursuant to the Term Loan
Agreement and the Intercreditor Agreement).
10

--------------------------------------------------------------------------------

(f) Section 8 of the Loan Agreement is hereby amended as follows:




(i) Section 8-1 Grant of Security Interest is hereby deleted in its entirety and
the following new Section 8-1 is substituted in its place:



8-1.              Grant of Security Interest. To secure the Borrower’s prompt,
punctual, and faithful performance of all and each of the Liabilities, the
Borrower hereby grants to the Agent, for the ratable benefit of itself and the
other Credit Parties, a continuing security interest in and to, and assigns to
the Agent, for the ratable benefit of itself and the other Credit Parties, all
of the assets of the Borrower, including the following, and each item thereof,
whether now owned or now due, or in which the Borrower has an interest, or
hereafter acquired, arising, or to become due, or in which the Borrower obtains
an interest, and all products, Proceeds, substitutions, and accessions of or to
any of the following (all of which, together with any other property in which
the Agent may in the future be granted a security interest, is referred to
herein as the “Collateral”):


(a)            All Accounts and Accounts Receivable;


(b)            All Inventory;


(c)            All General Intangibles, including, without limitation, (i) all
Intellectual Property, and (ii) all Payment Intangibles;


(d)            All Equipment;


(e)            All Goods;


(f)            All Fixtures;


(g)            All Chattel Paper;


(h)            All Letter of Credit Rights;


(i)            All Supporting Obligations;


(j)            All Investment Property, Instruments, Documents, Deposit
Accounts, money, policies and certificates of insurance, deposits, impressed
accounts, compensating balances, cash, or other property;


(k)            All Commercial Tort Claims, including, without limitation, the
Commercial Tort Claims described in Section 12 of that certain Perfection
Certificate dated as of the Second Amendment Effective Date by the Loan Parties
in favor of the Agent and the Term Loan Agent, among others;
11

--------------------------------------------------------------------------------

(l)            All insurance proceeds, refunds, and premium rebates, including,
without limitation, proceeds of fire and credit insurance, whether any of such
proceeds, refunds, and premium rebates pertaining to any of the items described
in the foregoing clauses (a) through (k);


(m)            All liens, guaranties, rights, remedies, and privileges
pertaining to any of the items described in the foregoing clauses (a) through
(l), including the right of stoppage in transit; and


(n)            All books, records, and information pertaining to any of the
items described in the foregoing clauses (a) through (m) and/or to the operation
of the Borrower’s business, and all rights of access to such books, records, and
information, and all property in which such books, records, and information are
stored, recorded, and maintained;


provided that, the Collateral shall not include Excluded Assets.



(ii) Section 8 of the Loan Agreement is hereby amended by adding the following
as a new subsection 8-4:



8-4 Certain Perfection Actions. Notwithstanding anything to the contrary
contained herein, the Borrower shall not be required to perfect any security
interest to the Agent in any Collateral to the extent (i) the cost, burden,
difficulty or consequence of obtaining or perfecting a security interest therein
outweighs the benefit of the security afforded thereby as reasonably determined
and agreed in writing by the Borrower and the Agent, (ii) of any actions with
respect to assets located outside of the United States, (iii) such Collateral
consists of vehicles or other assets subject to certificates of title, or (iv)
assets consisting of letter-of-credit rights not constituting ABL Priority
Collateral to the extent not perfected by the filing of a Form UCC-1 financing
statement. Notwithstanding the foregoing or any other provision in any Loan
Document to the contrary, all assets included as “Collateral” under the Term
Loan Documents shall be included as “Collateral” hereunder and under the other
Loan Documents.



(g) Section 10 of the Loan Agreement is hereby amended by adding the following
as a new subsection 10-21:



10-21            Intercreditor Agreement. (i) The Intercreditor Agreement shall,
in whole or in part, terminate, cease to be effective or cease to be legally
valid, binding and enforceable against any holder of the obligations under the
Term Loan Agreement; or (ii) the Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Intercreditor Agreement, (B) that the
Intercreditor Agreement exists for the benefit of the Agent and the other Credit
Parties or (C) that all payments of principal of or premium and interest on the
obligations under the Term Loan Agreement, or realized from the liquidation of
any property of any Loan Party, shall be subject to the Intercreditor Agreement.



(h) Section 11 of the Loan Agreement is hereby amended by adding the following
as a new subsection 11-8:

12

--------------------------------------------------------------------------------

11-8 Intercreditor Agreement. The Agent’s Rights and Remedies are subject to the
terms and conditions of the Intercreditor Agreement.



(i) The Loan Agreement is hereby amended by deleting each of the following
Exhibits therefrom in its entirety and substituting in its stead the
corresponding form of Exhibit attached hereto as Exhibit A: 4-2 (Related
Entities); 4-4 (Intellectual Property); 4-8 (Insurance Policies); and 4-31
(Material Contracts). Any reference in the Loan Agreement to an Exhibit replaced
hereby disclosing the information set forth therein “as of the First Amendment
Effective Date” or words to similar effect shall be deemed to refer to the
information set forth in such replacement Exhibit “as of the Second Amendment
Effective Date”.




3. Amendments to Security Agreement. That certain Amended and Restated Security
Agreement dated as of November 13, 2007 (as amended, restated, supplemented or
otherwise modified (including pursuant to the Joinder Agreements referred to
below) and in effect from time to time, the “Security Agreement”) by and among
AW, Jimmy’Z, AGC and the Agent, to which (i) Aeropostale Procurement Company,
Inc., Aeropostale Licensing, Inc. and P.S. from Aeropostale, Inc. joined as
Guarantors pursuant to that certain Joinder, Confirmation and Amendment of
Ancillary Loan Documents dated as of September 22, 2011 (the “2011 Joinder
Agreement”), and (ii) GoJane LLC joined as a Guarantor pursuant to that certain
Joinder and First Amendment to Third Amended and Restated Loan and Security
Agreement and Amendment to Certain Other Loan Documents dated as of February 21,
2014 (the “2014 Joinder Agreement”, and together with the 2011 Joinder
Agreement, collectively, the “Joinder Agreements”), is hereby amended as
follows:




(a) Article 2 of the Security Agreement is hereby amended as follows:




(i) Section 2-1 Grant of Security Interest is hereby deleted in its entirety and
the following new Section 2-1 is substituted in its place:



2-1.             Grant of Security Interest. To secure each Guarantor’s prompt,
punctual, and faithful performance of all and each of the Liabilities, each
Guarantor hereby grants to the Agent, for the ratable benefit of itself and the
other Credit Parties, a continuing security interest in and to, and assigns to
the Agent, for the ratable benefit of itself and the other Credit Parties, all
of the assets of such Guarantor, including the following, and each item thereof,
whether now owned or now due, or in which such Guarantor has an interest, or
hereafter acquired, arising, or to become due, or in which such Guarantor
obtains an interest, and all products, Proceeds, substitutions, and accessions
of or to any of the following (all of which, together with any other property in
which the Agent may in the future be granted a security interest, is referred to
herein as the “Collateral”):


(a)            All Accounts and Accounts Receivable;


(b)            All Inventory;


(c)            All General Intangibles, including, without limitation, (i) all
Intellectual Property, and (ii) all Payment Intangibles;


(d)            All Equipment;
13

--------------------------------------------------------------------------------

(e)            All Goods;


(f)            All Fixtures;


(g)            All Chattel Paper;


(h)            All Letter of Credit Rights;


(i)            All Supporting Obligations;


(j)            All Investment Property, Instruments, Documents, Deposit
Accounts, money, policies and certificates of insurance, deposits, impressed
accounts, compensating balances, cash, or other property;


(k)            All Commercial Tort Claims, including, without limitation, the
Commercial Tort Claims described in Section 12 of that certain Perfection
Certificate dated as of the Second Amendment Effective Date by the Loan Parties
in favor of the Agent and the Term Loan Agent, among others;


(l)            All insurance proceeds, refunds, and premium rebates, including,
without limitation, proceeds of fire and credit insurance, whether any of such
proceeds, refunds, and premium rebates pertaining to any of the items described
in the foregoing clauses (a) through (k);


(m)            All liens, guaranties, rights, remedies, and privileges
pertaining to any of the items described in the foregoing clauses (a) through
(l), including the right of stoppage in transit; and


(n)            All books, records, and information pertaining to any of the
items described in the foregoing clauses (a) through (m) and/or to the operation
of such Guarantor’s business, and all rights of access to such books, records,
and information, and all property in which such books, records, and information
are stored, recorded, and maintained;


provided that, the Collateral shall not include Excluded Assets (as defined in
the Loan Agreement).



(ii) Section 2 of the Security Agreement is hereby amended by adding the
following as a new subsection 2-3:



8-4 Certain Perfection Actions. Notwithstanding anything to the contrary
contained herein, no Guarantor shall be required to perfect any security
interest to the Agent in any Collateral to the extent (i) the cost, burden,
difficulty or consequence of obtaining or perfecting a security interest therein
outweighs the benefit of the security afforded thereby as reasonably determined
and agreed in writing by the Borrower and the Agent, (ii) of any actions with
respect to assets located outside of the United States, (iii) such Collateral
consists of vehicles or other assets subject to certificates of title, or (iv)
assets consisting of letter-of-credit rights not constituting ABL Priority
Collateral to the extent not perfected by the filing of a Form UCC-1 financing
statement. Notwithstanding the foregoing or any other provision in any Loan
Document to the contrary, all assets included as “Collateral” under the Term
Loan Documents shall be included as “Collateral” hereunder and under the other
Loan Documents.
14

--------------------------------------------------------------------------------

(b) The Security Agreement is hereby amended by deleting each of the following
Exhibits therefrom and substituting in its stead the corresponding form of
Exhibit annexed hereto as Exhibit B: 4-2 (Related Entities); and 4-8 (Insurance
Policies).




4. Amendments to Trademark Security Agreement. That certain Second Amended and
Restated Trademark and Trademark Applications Security Agreement dated as of
February 21, 2014 (as amended, restated, supplemented or otherwise modified and
in effect from time to time, the “Trademark Security Agreement”), by and among
the Loan Parties and the Agent, is hereby amended as follows:




(a) By adding the following new sentence at the end of Section 2 thereof:



Notwithstanding anything to the contrary, the TM Collateral shall not include
any Excluded Assets.



(b) By deleting Exhibit A thereto and substituting in its stead the form of
Exhibit A annexed hereto as Exhibit C.




5. Ratification of Loan Documents. Except as otherwise expressly provided
herein, all terms and conditions of the Loan Agreement and the other Loan
Documents remain in full force and effect. The Loan Parties hereby ratify,
confirm, and reaffirm that all representations and warranties of the Loan
Parties contained in the Loan Agreement and each other Loan Document are true
and correct in all material respects (except to the extent that any such
representation and warranty is already qualified by materiality, in which case
such representation and warranty is true and correct in all respects) on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (except to the extent that any such
representation and warranty is already qualified by materiality, in which case
such representation and warranty is true and correct in all respects) as of such
earlier date. The Guarantors hereby acknowledge, confirm and agree that the
Liabilities of the Guarantors under, and as defined in, the Guaranty include,
without limitation, all Liabilities of the Loan Parties at any time and from
time to time outstanding under the Loan Agreement and the other Loan Documents,
as such Liabilities have been amended pursuant to this Amendment. The Loan
Parties hereby (i) ratify, confirm, and reaffirm the grant of security interest
in the Collateral provided in the Loan Agreement and the other Loan Documents
(as amended hereby), and (ii) acknowledge, confirm and agree that the Loan
Documents and any and all Collateral previously pledged to the Agent, for the
benefit of the Credit Parties, pursuant thereto, shall continue to secure all
applicable Liabilities of the Loan Parties at any time and from time to time
outstanding under the Loan Agreement and the other Loan Documents, as such
Liabilities have been amended pursuant to this Amendment.




6. Conditions to Effectiveness. This Amendment shall not be effective until each
of the following conditions precedent has been fulfilled or waived to the
reasonable satisfaction of the Agent:




(a) The Agent shall have received counterparts of this Amendment duly executed
and delivered by each of the parties hereto.

15

--------------------------------------------------------------------------------

(b) The Agent shall have received true and complete copies of the Term Loan
Documents, the Sourcing Agreement and the Series B Documents.




(c) The Term Loans shall have closed on the terms and conditions set forth in
the Term Loan Documents.




(d) The Agent, the Term Loan Agent and the Loan Parties shall have executed and
delivered the Intercreditor Agreement.




(e) The Agent shall have received a Blocked Account Agreement, in form and
substance reasonably satisfactory to the Agent and duly executed by Bank of
America, N.A., the Borrower, and the other parties thereto, pursuant to which
the Agent and the Term Loan Agent shall have obtained Control of the Term Loan
Proceeds Account.




(f) The Agent shall have received, in form and substance reasonably satisfactory
to the Agent, an opinion of counsel to the Loan Parties with respect to this
Amendment and the other Loan Documents executed and delivered in connection
herewith and the transactions contemplated hereby and thereby.




(g) All reasonable out-of-pocket costs and expenses incurred by the Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment and related documents (including the reasonable fees and expenses of
counsel to the Agent) shall have been paid (to the extent then invoiced).




(h) Each of the representations and warranties made by or on behalf of the Loan
Parties in this Amendment or in any of the other Loan Documents or in any other
report, statement, document or paper provided by or on behalf of a Loan Party
shall be true and correct in all material respects (except to the extent that
any such representation and warranty is already qualified by materiality, in
which case such representation and warranty shall be true and correct in all
respects) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except to the
extent that any such representation and warranty is already qualified by
materiality, in which case such representation and warranty shall be true and
correct in all respects) as of such earlier date.




(i) To the extent that immediately prior to the Second Amendment Effective Date,
the Aggregate Outstandings (FILO) or the outstanding principal balance of the
Revolving Credit Loans are greater than zero, the Borrower shall have remitted a
portion of the proceeds of the Term Loans to the Agent such that after giving
effect thereto, the Aggregate Outstandings (FILO) and the outstanding principal
balance of the Revolving Credit Loans are zero.




(j) Either (1) no consents, licenses or approvals are required in connection
with the execution, delivery and performance by the Loan Parties and the
validity against any such Loan Party of this Amendment and the other Loan
Documents to which it is a party, or (2) all such consents, licenses and
approvals have been obtained and are in full force and effect.

16

--------------------------------------------------------------------------------

(k) The Agent shall have received and be satisfied with (i) a detailed forecast
prepared on a quarterly basis for the period commencing on the Second Amendment
Effective Date and ending on or about January 31, 2015 which shall include a
liquidity model, a Consolidated income statement, balance sheet, and statement
of cash flow, by quarter, each prepared in conformity with GAAP (but for the
absence of footnotes and year-end adjustments) and consistent with the Loan
Parties’ then current practices, (ii) a detailed forecast prepared on an annual
basis for the period ending January 31, 2015 and for the next three fiscal years
immediately thereafter, which shall include a Consolidated income statement,
balance sheet, and statement of cash flow, by year, each prepared in conformity
with GAAP (but for the absence of footnotes and year-end adjustments) and
consistent with the Loan Parties’ then current practices and (iii) such other
information (financial or otherwise) reasonably requested by the Agent.




(l) No Default or Event of Default shall have occurred and be continuing.




(m) The Agent shall have received such additional documents, instruments, and
agreements as the Agent may have reasonably requested prior to the date hereof
in connection with the transactions contemplated hereby.




7. Post-Second Amendment Effective Date Covenant. The Loan Parties covenant and
agree that the Loan Parties shall use commercially reasonable efforts to deliver
to the Agent, within sixty (60) days following the Second Amendment Effective
Date (or such later date as the Agent may agree in its discretion) and in form
and substance reasonably satisfactory to the Agent, evidence of (i) termination
of that certain UCC-1 financing statement filed against the Borrower on October
12, 2009 in favor of Pom-College Station, LLC with filing number 20093276844
(the “Pom-College UCC-1”), or (ii) amendment of the Pom-College UCC-1 to narrow
the scope of the collateral described therein.




8. Representations and Warranties.




(a) The execution and delivery by the Loan Parties of this Amendment and the
other documents, instruments and agreements executed in connection herewith, the
Loan Parties’ consummation of the transactions contemplated by such Loan
Documents and each Loan Party’s performance under the Loan Documents to which it
is a party (i) have been duly authorized by all necessary corporate action; (ii)
do not, and will not, contravene in any material respect any provision of any
(A) Requirement of Law, (B) Material Indebtedness, or (C) the organizational
documents of such Loan Party, and (iii) will not result in the creation or
imposition of, or the obligation to create or impose, any Encumbrance upon any
assets of a Loan Party pursuant to any Requirement of Law or obligation, except
pursuant to the Loan Documents and the Term Loan Documents.




(b) This Amendment and the other documents, instruments and agreements executed
in connection herewith have been duly executed and delivered by each Loan Party
and are the legal, valid and binding obligations of the Loan Parties enforceable
against the Loan Parties in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws of general application relating to
or affecting the rights and remedies of creditors generally and except as the
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding therefor may be brought.

17

--------------------------------------------------------------------------------

9. Miscellaneous.




(a) This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment and all documents, instruments and agreements which relate hereto,
which have been or may be hereinafter furnished to any of the Credit Parties may
be reproduced by such Credit Party by any photographic, microfilm, xerographic,
digital imaging, or other process, and the Credit Parties may destroy any
document so reproduced. Any such reproduction shall be admissible in evidence as
the original itself in any judicial or administrative proceeding (whether or not
the original is in existence and whether or not such reproduction was made in
the regular course of business). Any facsimile which bears proof of transmission
shall be binding on the party which or on whose behalf such transmission was
initiated and likewise shall be so admissible in evidence as if the original of
such facsimile had been delivered to the party which or on whose behalf such
transmission was received.




(b) This Amendment and the other Loan Documents incorporate all discussions and
negotiations among the Borrower, the Guarantors, the Agent, and the Lenders,
either express or implied, concerning the matters included herein and in such
other instruments, any custom, usage, or course of dealings to the contrary
notwithstanding. No such discussions, negotiations, custom, usage, or course of
dealings shall limit, modify, or otherwise affect the provisions thereof. No
failure by the Agent to give notice to any Loan Party of such Loan Party’s
having failed to observe and comply with any warranty or covenant included in
any Loan Document shall constitute a waiver of such warranty or covenant or the
amendment of the subject Loan Document.




(c) Any determination that any provision of this Amendment or any application
thereof is invalid, illegal, or unenforceable in any respect in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality, or enforceability of any other
provision of this Amendment.




(d) The Loan Parties represent and warrant that they have consulted with
independent legal counsel of their selection in connection with this Amendment
and are not relying on any representations or warranties of the Agent or the
Lenders or their counsel in entering into this Amendment.




(e) This Amendment and all rights and obligations hereunder, including matters
of construction, validity, and performance, shall be governed by the laws of The
State of New York (without giving effect to the conflicts of laws principals
thereof, but including Sections 5-1401 and 5-1402 of the New York General
Obligations Law).



[SIGNATURE PAGES FOLLOW]
18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto caused this Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.


AEROPOSTALE, INC., as “Borrower”
By:
/s/ Marc D. Miller
Name:
Marc D. Miller
Title:
Executive Vice President and Chief Financial Officer
 
AEROPOSTALE WEST, INC
 
JIMMY’Z SURF CO., LLC
 
AERO GC MANAGEMENT LLC
 
AEROPOSTALE PROCUREMENT COMPANY, INC.
 
AEROPOSTALE LICENSING, INC.
 
P.S. FROM AEROPOSTALE, INC.
 
GOJANE LLC,
 
each as a “Guarantor”
 
 
 
By:
/s/ Marc D. Miller
Name:
Marc D. Miller
Title:
Executive Vice President and Chief Financial Officer



Signature Page to Second Amendment to Third Amended and Restated Loan and
Security Agreement
and Amendment to Certain Other Loan Documents

--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A., as “Agent” and as a
“Lender”
 
 
 
 
 
By:
/s/ Christine Hutchinson
 
 
Name:
Christine Hutchinson
 
 
Title:
Director
 



Signature Page to Second Amendment to Third Amended and Restated Loan and
Security Agreement
and Amendment to Certain Other Loan Documents

--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a “Lender”
 
 
 
 
 
By:
/s/ Ian Maccubin
 
 
Name:
Ian Maccubin
 
 
Title:
Assistant Vice President
 



Signature Page to Second Amendment to Third Amended and Restated Loan and
Security Agreement
and Amendment to Certain Other Loan Documents
 
 

--------------------------------------------------------------------------------